Citation Nr: 9936270	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  95-34 870	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for a right lower extremity 
disability to include a venous disorder.  

2.  Entitlement to service connection for a chronic 
gastrointestinal disability to include peptic ulcer disease.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from September 1965 to 
December 1969.  

In July 1998, the Board denied service connection for post 
traumatic stress disorder (PTSD) and entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
1991) for a left lower extremity disability to include above 
the knee amputation residuals.  An appeal as to these issues 
was dismissed by the United States Court of Appeals for 
Veterans Claims (Court) in June 1999.  

Also in July 1998, the Board found that the veteran had 
submitted new and material evidence to reopen a claim of 
entitlement to service connection for a chronic 
gastrointestinal disability to include peptic ulcer disease.  
This issue is still in Remand status at the RO.  The issue is 
noted on the first page of this decision because it remains 
within the jurisdiction of the Board.  This remand does not 
require any additional action on this issue.  

The July 1998 decision also denied entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
1991) for a right lower extremity disability to include a 
venous disorder.  In June 1999, the Court vacated that 
decision and remanded the matter to the Board.  

In September 1999, the veteran and his attorney testified at 
an RO hearing, in addition to the gastrointestinal and right 
leg disorders, they requested that the claim for service 
connection for PTSD be reopened based on new and material 
evidence and that the veteran be given a total disability 
rating based on individual unemployability.  The claims 
folder indicates that the RO has not yet made decisions on 
the additional issues, so they are not within the 
jurisdiction of this Board.  


REMAND

The Court's Order was based on a Joint Motion For Partial 
Remand and for a Stay of Proceedings.  That Motion concluded 
that because it appears that the veteran was receiving care 
at a VA Medical Center at the time his venous disorder was 
diagnosed, because additional VA medical records may exist, 
and because the veteran has put VA on notice of additional 
evidence that may render his claim well grounded, remand is 
required.  

The Motion raises several points on which the Board 
specifically notifies the veteran:  

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence" satisfying the Grottveit [v. Brown, 5 Vet. App. 91 
(1993)] requirement.  Such evidence cannot enjoy the 
presumption of truthfulness accorded by Robinette [v. Brown, 
8 Vet. App. 69, 74 (1995)] (as to determination of well 
groundedness) and Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (as to determination of whether evidence is "new and 
material" for purposes of reopening a claim), because a 
medical professional is not competent to opine as to matters 
outside the scope of his or her expertise, and a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet App 406, 409 (1995).  

A claimant's statements as to what a doctor said are not 
competent evidence.  See Warren v. Brown, 6 Vet App 4 (1993).  

For a claim to be well grounded under 38 U.S.C.A. § 1151 for 
claims filed prior to October 1, 1996, the appellant must 
provide: 

(1) Medical evidence of a current 
disability; (2) medical evidence, or in 
certain circumstances lay evidence, of 
incurrence or aggravation of an injury as 
the result of hospitalization, medical or 
surgical treatment, or the pursuit of a 
course of vocational rehabilitation under 
chapter 31 of title 38, United States 
Code; and (3) medical evidence of a nexus 
between that asserted injury or disease 
and the current disability.

Jimison v. West, 13 Vet. App. 75 (1999).  

A generalization as to the quality of VA care does not 
present the adequate nexus.  

It is well established that the duty to assist does not apply 
until the appellant has submitted a well-grounded claim.  See 
Anderson v. Brown, 9 Vet. App. 542 (1996).  

The Court has recently rejected the argument that VA must 
develop a claim before the appellant has submitted a well-
grounded claim. See Morton v. West, 12 Vet. App. 477 (1999).  

The veteran has a duty to notify VA of any additional 
pertinent evidence which might be available.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  

The case is REMANDED for the following:  

1.  The veteran, through his 
representative, should inform the RO 
which additional records may be 
significant and should be obtained.  

2.  The veteran should submit any private 
medical records he wishes to be 
considered.  

3.  The RO should obtain a complete copy 
of the veteran's Vet Center records, VA 
outpatient clinical records and any other 
Federal records identified by the 
veteran, and associate them with the 
claims folder.  

Following completion of these actions, the RO should review 
the claims.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


